PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,976
Filing Date: 25 Oct 2017
Appellant(s): Schlatterer, Daniel, Robert



__________________
David L. King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) NEW GROUNDS OF REJECTION
NONE.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(4) Response to Argument
1. Whether claims 1, 2, 5-7 and 14 are unpatentable under 35 U.S.C. 103 over Milne (US 3,736,596) in view of Cansler (US 2,744,252).

“Claims 1, 2, 5-7 and 14”

After a restatement of the examiner’s rejection, Appellant argues that the examiner failed to make a proper prima facie case of obviousness and in doing so has mischaracterized the prior art, most particularly the Milne reference. More specifically, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The present claims do require, however, “the wrap having a 2 to 4 inch wide seamed or reinforced open window or slot having a length of 2 to 4 feet” (see Appellant’s claim 1). With reference to Milne, Milne teaches the wrap (blank of dress fabric 10) having a 2 to 4 inch wide (at length 21; column 2, lines 15-26 teaches that the length and width of the opening 20 can be varied “depending on the personal taste and size of the woman and the style of the dress” and requires that “the perimeter of the opening 20 is about eighty inches;” so, it is clear that Milne contemplated the width 22 of the opening 20 being 36 inches (or, 3 feet) and the length 21 of the opening 20 being 4 inches, resulting in the opening 20 having a perimeter of 80 inches as taught in column 2, lines 15-26) window or slot (opening 20) having a length (width 22) of 2 to 4 feet. Milne, thus, teaches a wrap (blank of dress fabric 10) with a window or slot (opening 20) having the same dimensions as required by Appellant’s claim 1.
Appellant further argues that the width (11) of the wrap (blank of dress fabric 10) of Milne is 5 feet, which is clearly too large for a limb wrap. In In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the width W of the wrap could be 
Appellant also argues that because the inventor and his colleagues have “never found” a wrap as recited in Appellant’s claim 1, one of ordinary skill in the art would not render the claimed invention obvious. This argument, however, is not persuasive given the teachings of the prior art cited in the outstanding Final Rejection. The examiner holds that Appellant’s claimed invention is obvious in view of the prior art, as detailed in the outstanding Final Rejection.
Appellant argues that the present invention is novel and efficient because it does not require secondary hardware to secure the ends of the wrap. In response, the examiner notes that the device Milne likewise does not include the use of secondary hardware. As noted in the Final Rejection, the ends of the wrap (blank of dress fabric 10) of Milne are capable of being secured in position by knotting the terminal ends of the wrap (blank of dress fabric 10) of Milne. Such knotted securement does not require the use of clamps, which is consistent with the limitations of Appellant’s claim 1. Again, the examiner reiterates that Milne does not teach the presence or use of clamps or other secondary hardware.
in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the devices of Milne and Cansler are in the field of Appellant’s endeavor (material wraps that are made of elastic material and include an opening in the intermediate portion thereof). Since Appellant’s claims are so broad as to recite “a wrap of elastic material” and Appellant’s claims do not recite features/structures of the claimed wrap that would be specific to medical use, Appellant’s field of invention is not limited only to the medical art. The examiner acknowledges that the preamble of Appellant’s claimed invention recites “an improved syndesmosis reduction device,” which indicates intended use of the device for a medical purpose. However, the examiner notes that when reading the preamble in the context of the entire claim, the recitation “an improved syndesmosis reduction device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, the examiner notes that the preamble of the present invention is a recitation of intended use. The examiner notes a recitation of the intended a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the device of Milne in view of Cansler teaches the same structure as Appellant’s claimed invention and further, the device of Milne in view of Cansler is capable of being used in an emergency setting for the same purpose as Appellant’s invention. As noted in the outstanding Final Rejection, the wrap (blank of dress fabric 10) of Milne is capable of being circumferentially wrapped around the user’s leg and foot tight enough to apply pressure thereto. 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

2. Whether claims 8 and 9 are unpatentable under 35 U.S.C. 103 over Milne (US 3,736,596), in view of Cansler (US 2,744,252) and further in view of Khapchik (US 2014/0259263).

“Claims 8 and 9”

After a restatement of the examiner’s rejection, Appellant argues that Khapchik does not teach a device that is directed to the biohazards that occur in orthopedic surgery repair as would occur when removing a bloody wrap worn by a patient. In response, the examiner notes that the features upon which Appellant relies (i.e., compatibility of the device with biohazards that occur in orthopedic surgery repair as would occur when removing a bloody wrap worn by a patient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the examiner notes that any material is disposable by standard hazardous waste laws and regulations (as recited in Appellant’s claim 8), if proper steps are taken by the user to facilitate such disposal.
Regarding claim 9, Appellant argues that none of the cited references teach that wrap having a fabric made with braids. In response, the examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the wrap being made of a braided fabric, since it has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416.

(5) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/8/2022


Conferees:
/KERI J NELSON/Primary Examiner, Art Unit 3786 
                                                                                                                                                                                                       /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.